      Case 5:19-cv-00210-GLS-TWD Document 15 Filed 05/10/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF NEW YORK
                                SYRACUSE DIVISION

KEVIN BRANEY, John Does 1-1,000

Plaintiff,                                       Cause No. 5:19-cv-00210-GLS-TWD

v.                                               JURY DEMANDED

ROMAN CATHOLIC DIOCESE OF
SYRACUSE, et al.

Defendants.



       PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANTS

       Comes now Plaintiff and pursuant to Rule 41 of the Federal Rules of Civil Procedure
       voluntarily dismisses all claims against all Defendants from the above captioned matter
       without prejudice.



                                                                  Respectfully,

                                                                  S/Jonathan Little
                                                                  Jonathan Little
                                                                  Saeed and Little, LLP
                                                                  133 W. Market Street #189
                                                                  Indianapolis, IN 46204
                                                                  jon@sllawfirm.com
                                                                  (317)721-9214
